                    Case 17-19004-RAM         Doc 124     Filed 02/20/20    Page 1 of 2
                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                                                       CASE NO.: 17-19004-BKC-RAM
                                                                     PROCEEDING UNDER CHAPTER 13

IN RE:

MARTA VICTORES

_____________________________/
DEBTOR

                                      NOTICE OF DELINQUENCY

   PLEASE TAKE NOTICE the above-referenced Debtor is delinquent in Confirmed Chapter 13 Plan
Payments in the amount of $1940.41.

    The Debtor shall have forty-five (45) days from the date of this Notice to make all payments due under
the Confirmed Plan/Modified Plan, INCLUDING ANY PAYMENTS THAT BECOME DUE WITHIN
THE FORTY-FIVE (45) DAY PERIOD, in the form of a money order or cashier's check only. Payments
must be sent to:

       NANCY K. NEIDICH, ESQUIRE
       STANDING CHAPTER 13 TRUSTEE
       P.O. BOX 2099
       MEMPHIS, TN 38101-2099

    If the Chapter 13 Trustee ("Trustee") does not receive all payments by April 5, 2020 to bring the Debtor
totally current under the Confirmed Plan/Modified Plan, or if applicable, a Motion to Modify has not been
timely filed and set within fifteen (15) days of this Notice pursuant to the Confirmation Order, the Trustee
may file and serve a Report of Non-Compliance.

   As a result of the Debtor failure to become current or timely file a Motion to Modify, the case shall be
dismissed without further notice or hearing.

    I HEREBY CERTIFY that a true and correct copy of this Notice of Delinquency was served, via U.S.
first class mail and/or CM/ECF, upon the parties listed on the attached service list this 20th day of February
2020.



                                                             /s/_____________________________________
                                                                 Nancy K. Neidich
                                                             NANCY K. NEIDICH, ESQUIRE
                                                             STANDING CHAPTER 13 TRUSTEE
                                                             P.O. BOX 279806
                                                             MIRAMAR, FL 33027-9806
              Case 17-19004-RAM   Doc 124   Filed 02/20/20   Page 2NOTICE
                                                                   of 2 OF DELINQUENCY
                                                                CASE NO.: 17-19004-BKC-RAM

                                  SERVICE LIST

COPIES FURNISHED TO:

DEBTOR
MARTA VICTORES
60 NW 25 AVE
MIAMI, FL 33125
